Citation Nr: 9926359	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen claims for service connection for sinusitis and sleep 
apnea, claimed as secondary to a service-connected 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for low back strain 
with degenerative disc disease and left radiculopathy, 
currently rated as 40 percent disabling.

4.  Entitlement to an increased rating for a hiatal hernia, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for a 
tonsillectomy. 

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1965 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January and June 1996 and 
March 1997 by the Department of Veterans Affairs (VA) St. 
Louis, Missouri, Regional Office (RO).  

The issues of entitlement to increased evaluations for low 
back strain with degenerative disc disease and left 
radiculopathy, a hiatal hernia, and residuals of a 
tonsillectomy as well as the claim for a total disability 
rating based on individual unemployability due to service-
connected disorders, are the subject of an attached remand 
decision.



FINDINGS OF FACT

1.  The claims for service connection for sleep apnea and a 
chronic sinus condition were previously denied by the RO in 
decisions of July 1989 and August 1993, respectively, and the 
veteran did not appeal either decision.

2.  The additional evidence presented since the previous 
decisions includes competent medical evidence suggesting a 
link between the veteran's service-connected tonsillectomy 
and his sinusitis and sleep apnea.  

3.  The additional evidence presented since the previous 
decisions is so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for sinusitis and sleep apnea.

4.  The claim of entitlement to service connection for 
sinusitis and sleep apnea is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

5.  The claim for service connection for post-traumatic 
stress disorder was previously denied by the RO in a decision 
of May 1994, and the veteran did not file an appeal.

6.  The additional evidence presented since the May 1994 
decision includes evidence pertaining to an account of a new 
inservice stressor and medical evidence showing a diagnosis 
of post-traumatic stress disorder related to that reported 
stressor.

7.  The additional evidence presented since the previous 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for post-traumatic stress disorder.

8.  The claim of entitlement to service connection for post-
traumatic stress disorder is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the July 1989 and 
August 1993 decisions is new and material, and claims for 
service connection for sleep apnea and a chronic sinus 
condition have been reopened.  38 U.S.C.A. §§ 1110, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claims for service connection for sinusitis and sleep 
apnea are well grounded.  38 U.S.C.A. § 5107 (West 1991). 

3.  The additional evidence presented since the decision of 
May 1994 is new and material, and the claim for service 
connection for post-traumatic stress disorder has been 
reopened.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

4.  The claim for service connection for post-traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for disability shown to be proximately 
due to or the result of a service-connected disorder.  See 
38 C.F.R. § 3.310(a) (1999).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran has previously established service connection for 
a low back strain with left radiculopathy and degenerative 
changes, rated as 40 percent disabling; a hiatal hernia, 
rated as 10 percent disabling; a tonsillectomy, rated as 
noncompensably disabling; and bilateral hearing loss, also 
rated as noncompensably disabling.

I.  Whether New And Material Evidence Has Been Presented To 
Reopen Claims
 For Service Connection For Sinusitis And Sleep Apnea, 
Claimed
 As Secondary To A Service-Connected Disability.

Initially, the Board notes that service connection for 
sinusitis and sleep apnea were previously denied on a direct 
basis in decisions of July 1989 and August 1993.  In other 
words, the RO previously found that those disorders were not 
incurred in or aggravated by service.  Although the current 
claims are made on the basis of a different theory of 
entitlement (i.e., that the disorders are secondary to a 
service-connected disability) the current claims are 
nevertheless claims for compensation for the same diagnoses.  
Therefore, new and material evidence is required to reopen 
the claims.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996); Ashford v. Brown, 10 Vet. App. 120 (1997).  The Board 
notes that while the RO considered these claims without 
regard to the legal criteria governing finality, the Board 
finds that there is no prejudice to the veteran to proceed 
with consideration of the veteran's claim at this point in 
light of the favorable decision on the matter of new and 
material evidence rendered by the Board by its decision this 
date.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. 
App. 1 (1998).  If no new and material evidence is presented 
to reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The Board finds that the additional evidence which the 
veteran has presented includes medical evidence suggesting a 
link between his service-connected tonsillectomy and his 
sinusitis and sleep apnea.  In this regard, a VA medical 
record dated in April 1996 shows that the treating physician 
stated that the veteran's tonsils were the most probable 
cause of his sleep apnea and throat irritation as well as 
impeding sinus drainage from the mid ear level.  The examiner 
indicated that the veteran's tonsillectomy did help to 
alleviate the veteran's sleep apnea partially; however, 
treatment was continued for right maxillary sinusitis.  The 
Board finds that the additional evidence presented since the 
previous decisions is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for sinusitis and sleep apnea.  
Accordingly, the Board concludes that the additional evidence 
presented since the previous decisions is new and material, 
and claims for service connection for sinusitis and sleep 
apnea have been reopened.  

Once a claim for VA benefits has been reopened, the next 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).  

As noted above, the veteran has presented competent medical 
evidence suggesting a link between his history of tonsillitis 
for which service connection had been established in 1970 and 
which resulted in a tonsillectomy in 1985, and the veteran's 
sinusitis and sleep apnea.  In this regard, the VA medical 
record dated in April 1996 includes an opinion that there is 
a relationship between the veteran's service-connected 
disorder and the veteran's sleep apnea and sinus condition.  
As noted above, a well-grounded claim need only be supported 
by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation.  The Board finds that 
such a claim is presented with respect to these claimed 
disorders.  Accordingly, the Board concludes that the claims 
for secondary service connection for sinusitis and sleep 
apnea are well grounded.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim For Service Connection For Post-Traumatic Stress 
Disorder.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he developed post-traumatic stress 
disorder as a result of an incident which occurred while he 
was stationed in Iceland.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  The Board notes that the 
regulation pertaining to claims for service connection for 
post-traumatic stress disorder was recently revised, 
effective March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(1999).  The revised version provides that service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  See 38 C.F.R. § 3.304(f) (1999).  If the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1999).

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.   See 38 C.F.R. § 3.304(f) (1999).  
Where the claimed stressor is not related to combat, 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor."  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The veteran's claim for service connection for post-traumatic 
stress disorder was previously denied by the RO in May 1994.  
The veteran was informed of that decision, but did not file a 
timely appeal.  Accordingly, the decision became final.  
Although the RO appears to have considered the veteran's 
claim for post-traumatic stress disorder on the merits and 
without regard to the legal criteria regarding finality, the 
Board finds that there is no prejudice to the veteran for the 
Board to render a decision at this time with consideration of 
the legal criteria governing final decisions and well-
grounded claims.  See Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996); Bernard v. Brown, supra.  

Since the RO last considered the claim of entitlement to 
service connection for post-traumatic stress disorder, 
however, the veteran has presented additional evidence in the 
form of an account of a stressor which he had not previously 
reported.  The veteran's DD 214 shows that his primary 
military occupational specialty (MOS) was Jet Engine 
Mechanic.  The veteran's service personnel records show that 
he was in Iceland from May 3, 1967, to May 17, 1968.  His 
record of assignments shows that his principal duties during 
that period were as an assistant crew chief and as a crew 
chief.  The veteran reported his claimed stressor in his 
substantive appeal statement dated in July 1997.  He stated 
that the accident occurred in February 1968 while he was 
assigned to the 57th Fighter Interceptor Squadron at 
Keflavik, Iceland.  He said that a pilot tried to take off 
while carrying 24 rockets and failed to do so.  The resulting 
explosion reportedly scattered the aircraft all over the 
place.  He stated that the incident would remain with him 
forever.  

The Board notes that the RO made efforts to verify the 
stressor claimed by the veteran.  In November 1997, the RO 
wrote to the United States Armed Services Center for Research 
of Unit Records (CRUR) and requested verification of the 
veteran's claimed stressor.  In a letter dated in August 
1998, CRUR replied that a historical extract submitted by the 
57th Fighter Interceptor Squadron for the period ending March 
31, 1968, shows that on March 25, 1968, an F-102 aircraft 
experienced an engine failure east of the Keflavik 
International Airport in Iceland.  The pilot ejected safely 
over a river delta area and was later picked up by a 
helicopter.  The aircraft exploded upon impact in a remote 
area.  Associated with the letter from CRUR were the service 
records pertaining to that incident.  The records specify the 
engine failure happened when the aircraft was about 100 miles 
away from the airport, and the pilot ejected at 3500 feet 
after gliding 40 kilometers.  

The veteran has also presented additional medical evidence 
showing a diagnosis of post-traumatic stress disorder which 
is related to that claimed stressor.  A few records contain 
diagnoses of post-traumatic stress disorder.  For example, a 
VA medical record dated in December 1996 shows that a 
counseling therapist concluded that scores on psychological 
tests as well as a structured clinical interview supported a 
diagnostic impression of post-traumatic stress disorder.  The 
specific stressor noted was an airplane crash in 1968 during 
a snowstorm in Iceland.  The veteran stated that most of the 
crashes that he saw in Iceland were in the winter.  

The Board finds that the additional evidence presented since 
the previous decision is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for post-traumatic stress disorder.  
Accordingly, the Board finds that the additional evidence is 
new and material, and the claim for service connection for 
post-traumatic stress disorder has been reopened.  The Board 
has also found, based on that same evidence, that the 
veteran's claim for service connection for post-traumatic 
stress disorder is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107 (West 1991). 


ORDER

1.  The claims for service connection for sinusitis and sleep 
apnea, claimed as secondary to a service-connected 
disability, have been reopened and are well grounded; the 
appeal is granted to this extent only.

2.  The claim for service connection for post-traumatic 
stress disorder has been reopened and is well grounded; the 
appeal is granted to this extent only.


REMAND

As explained above, the Board has found that the veteran's 
claims for service connection for sleep apnea and sinusitis 
and his claim for service connection for post-traumatic 
stress disorder are well-grounded.  The Board also notes with 
respect to the increased rating issues that the Court has 
held that a mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for increased ratings 
and his claim for a total rating based on unemployability are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that not all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The Board notes that although the record contains 
a medical opinion which purports to relate a likely 
relationship between the veteran's tonsillitis, sleep apnea 
and sinus problems, the nature of the current relationship is 
not entirely clear from the record and it does not appear 
that the opinion was rendered after review of the entire 
record.  In view thereof, the Board has determined that the 
veterans should be afforded a VA ear, nose, and throat 
examination for the purpose of obtaining a fully informed 
medical opinion regarding the relationship between the 
veteran's service-connected tonsillectomy and his sleep apnea 
and sinusitis.

The Board also finds that additional development is warranted 
with respect to the claim for service connection for post-
traumatic stress disorder.  As noted above, the veteran has 
presented medical opinion that he has post-traumatic stress 
disorder.  Other records, however, contain diagnoses of 
psychiatric disorders other than post-traumatic stress 
disorder.  For example, a psychiatric examination report 
dated in December 1995 from K. P. S. Kamath, M.D., shows that 
the diagnosis was panic disorder with mild agoraphobia.  The 
examiner concluded that the veteran had no symptoms 
consistent with post-traumatic stress disorder.  A VA 
examination by a Board of two examiners would be useful in 
resolving the conflicting evidence regarding the proper 
diagnosis.  

The Board also notes that there may be an issue as to whether 
the stressor which has been verified was sufficient to cause 
post-traumatic stress disorder.  This determination is 
considered to be a medical question.  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court clarified the analysis to be 
followed in adjudicating a claim for service connection for 
post-traumatic stress disorder.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause post-traumatic stress 
disorder in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.  The Board finds that a remand is warranted 
for the purpose of obtaining an opinion as to whether the 
criteria for a diagnosis of post-traumatic stress disorder 
have been met, and whether the stressor that has been 
confirmed is of sufficient severity to cause post-traumatic 
stress disorder in the veteran.

The Board also notes that the veteran has submitted a 
notification letter from the Social Security Administration 
dated in November 1997 which shows that he has been granted 
disability benefits by that agency.  However, the actual 
decision granting such benefits and the evidence upon which 
it was based have not been presented or secured.  Such 
evidence may be relevant to the claims for increased ratings 
and the claim for a total disability rating based on 
individual unemployability.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991).

For these reasons, further assistance to the veteran with the 
development of evidence is required.  Accordingly, to ensure 
that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the relationship, if any, 
between the veteran's service-connected 
tonsillectomy (history of tonsillitis) 
and his current sinusitis and sleep 
apnea.  The claims file should be made 
available to the examiners for review in 
connection with the examination.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's history of 
tonsillitis/tonsillectomy caused or 
aggravated either the sinusitis or the 
sleep apnea, or whether it is at least as 
likely as not that the veteran's 
sinusitis and/or sleep apnea are in any 
way related to the veteran's service.  
All opinions should be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

3.  The veteran should be afforded a VA 
post-traumatic stress disorder 
examination by a board of two 
psychiatrists, if available, to determine 
whether he has post-traumatic stress 
disorder which is related to a stressor 
event which occurred in service.  The 
claims file, including the stressor 
verification documents, should be made 
available to the examiners for review in 
connection with the examination.  The 
examination should include psychological 
tests with post-traumatic stress disorder 
subscales, the results of which should be 
reviewed before a final psychiatric 
diagnosis is given.  The RO must specify 
for the examiners any stressors that it 
has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examiners 
should confer and render an opinion as to 
whether the criteria for a diagnosis of 
post-traumatic stress disorder have been 
met.  If a diagnosis of post traumatic 
stress disorder is deemed appropriate, 
the examiners are asked to express an 
opinion as to (1) whether the verified 
in-service stressor(s) found to be 
established by the record by the RO were 
sufficient to produce post-traumatic 
stress disorder; and, if so, (2) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce post-traumatic 
stress disorder by the examiners.  All 
tests deemed necessary by the examiners 
must be conducted and the clinical 
findings and reasoning which form the 
basis of the opinions requested should be 
clearly set forth.  Finally, if the 
examiners find that the veteran does not 
have post-traumatic stress disorder, they 
should reconcile their opinion with that 
of other examiners whose opinions are of 
record.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  When evaluating the claim for 
service connection for post-traumatic 
stress disorder, the RO should consider 
the recent revisions to 38 C.F.R. 
§ 3.304(f), noted above.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

